       Case 17-02005            Doc 382-2         Filed 04/19/21          Entered 04/19/21 17:23:55              Page 1 of
                                                            1
                                                      Notice Recipients
District/Off: 0205−2                      User: agraham                              Date Created: 4/20/2021
Case: 17−02005                            Form ID: ntcflgtr                          Total: 15


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
intp        William Leonard Roberts, II
                                                                                                                   TOTAL: 1

Recipients of Notice of Electronic Filing:
aty         Christopher E.H. Sanetti         christopher.sanetti@lewisbrisbois.com
aty         Craig M Reiser         creiser@axinn.com
aty         Imran H. Ansari         iansari@aidalalaw.com
aty         John L. Cesaroni         jcesaroni@zeislaw.com
aty         Joseph P. Baratta        jpbaratta@barattalaw.com
aty         Leron E. Rogers         leron.rogers@lewisbrisbois.com
aty         Thomas G. Rohback            trohback@axinn.com
                                                                                                                   TOTAL: 7

Recipients submitted to the BNC (Bankruptcy Noticing Center):
pla         Curtis James Jackson, III      50 Poplar Hill Drive       Farmington, CT 06032
dft         Reed Smith LLP         599 Lexington LLP         New York, NY 10022
dft         Peter Raymond         599 Lexington LLP        New York, NY 10022
aty         Evan T. Lee       Axinn, Veltrop & Harkrider LLP          114 W. 47th Street     New York, NY 10036
aty         John T. Rose       1180 Peachtree Street, NE        Suite 2900      Atlanta, GA 30309
ust         U. S. Trustee      Office of the U.S. Trustee       Giaimo Federal Building      150 Court Street, Room
            302       New Haven, CT 06510
ust         U. S. Trustee Region 1       Office of The United States Trustee      446 Main Street, 14th Floor     Worcester,
            MA 01608
                                                                                                                   TOTAL: 7
